DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution
In view of the appeal brief filed on 2/8/2021, PROSECUTION IS HEREBY REOPENED. A restriction requirement is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                                        

Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: rinsing the plastic’s surface with anodic water having a pH of less than 7 (as recited by claim 2);
Species B: rising the plastic’s surface with cathodic water having a pH of greater than 7 (as recited by claim 3).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and Species B lack unity of invention because even though the inventions of these groups require the technical feature of:
A method for cleaning and/or removing metallic contaminants and/or particles from a plastic's surface, comprising: a) rinsing the plastic's surface with deionized water, then b) rinsing the plastic's surface with electrolyzed water, and then c) rinsing the plastic's surface with deionized water; 

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US PGPUB 2015/0053239 to ABE; US PGPUB 2002/0027084 to PARK; Japanese Publication JP2001156034 to FUJII (translated by Espacenet); and Japanese Publication JPS6114233A to AOI (provided in 2/17/2021 IDS, translated by Espacenet).
ABE teaches a method for cleaning and/or removing metallic contaminants and/or particles from a plastic's surface (removing metallic contaminants from a FOUP, abstract, para. 0017, 0026; the FOUP can be made of polycarbonate, para. 0025). ABE’s method comprises: b) rinsing the plastic's surface with a weak acid, and then c) rinsing the plastic's surface with DIW (para. 0014-15, 0024-27). ABE also teaches determining through experimentation the result or effect (“cleanliness value”) of its cleaning method, e.g., amount or percentage of metallic contaminants removed from the FOUP (para. 0055).
Although ABE does not explicitly teach a) rinsing the plastic's surface with DIW, it’s well known to pre-rinse and post-rinse with pure water when cleaning a FOUP, which is made of plastic (see FUJII at abstract, para. 0001, claim 1). ABE already teaches that the type or grade of pure water used for cleaning the FOUP can be DIW (para. 0014-15; see also written description at pg. 3 line 11-17, cleaning FOUP with DIW is well known in the prior art). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify ABE to incorporate a DIW pre-rinsing step, with reasonable expectation of cleaning the FOUP. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 
Although the combination of ABE and FUJII does not explicitly teach rinsing with electrolyzed water, it’s well known in the art to use electrolyzed water (e.g., anode water and cathode water) to remove metallic contaminants (see PARK at, e.g., para. 0048, 0064, 0083, anode water and cathode water are effective in removing metallic contaminants; see AOI at abstract, pg. 4 line 126-153, cleaning a plastic article with electrolyzed water like anode water and cathode water). The anode water can be a weak acid (see PARK at, e.g., para. 0048, 0064, 0083; see AOI at pg. 1 line 18-20, avoid using strong acids and strong alkalis when cleaning plastic products). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ABE and FUJII to incorporate rinsing with electrolyzed water (as taught by PARK or AOI), with reasonable expectation of removing metallic contaminants from the FOUP. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Rinsing with electrolyzed water, as incorporated into ABE and FUJII, would still perform the same cleaning function as before, yielding predictable results.
Lastly, ABE already teaches determining “cleanliness value” through experimentation (as explained above). Thus, the cleanliness value of the method as taught by ABE, FUJII, and PARK/AOI can also be readily determined through experimentation. A person having ordinary skill in the art would understand that repeating the method on another FOUP using the same or 

A telephone call was made to JANIK MARCOVICI on 3/24/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714